 



Exhibit 10.1
AGREEMENT
 
     BACKGROUND:
     1. National Fuel Gas Company (“NFG”) is a party to a Split Dollar Insurance
and Death Benefit Agreement originally entered into with Philip C. Ackerman on
April 1, 1991.
     2. The agreement dated April 1, 1991 was amended by a subsequent agreement
dated January 8, 1996, and amended and restated in its entirety by an Agreement
dated September 17, 1997 (the “Agreement”).
     3. The Agreement recognized that two policies insuring the life of Philip
C. Ackerman issued by Guardian Life Insurance Company of America had been
assigned to David P. Ackerman, as Trustee of the Philip C. Ackerman Insurance
Trust under the irrevocable Agreement dated February 26, 1997 (the “Trust”).
     4. The Agreement was and is referred to herein as the “Amended Agreement.”
     5. Because of subsequently enacted law (the Sarbanes-Oxley Act), NFG was
precluded from continuing to pay the premiums on Guardian policy # 3646630.
David P. Ackerman, as Trustee, was unable to pay these premiums out of trust
assets and therefore assigned all of the Trust’s rights in this policy to NFG,
effective April 27, 2006, in partial prepayment of the amount due to NFG on the
termination of the Amended Agreement.
     6. In recognition of the importance to NFG of Philip C. Ackerman’s
continuing service as an executive officer, NFG wishes to offer a supplementary
benefit to him on the terms set forth in this agreement.
     NOW, THEREFORE, in consideration of his agreement to continue service as an
executive officer, National Fuel Gas Company hereby promises to pay Philip C.
Ackerman or his Beneficiary (as defined below) as follows:

 



--------------------------------------------------------------------------------



 



     a) If Philip C. Ackerman is surviving on February 14, 2014 (his 70th
birthday), NFG will pay him the sum of $968,905. This payment shall be made 10
calendar days following that date.
     b) If Philip C. Ackerman dies before February 14, 2014, NFG will pay to his
Beneficiary an amount equal to (1) the sum of 24 times the base monthly salary
payable by NFG to him in the month prior to his death (or if he is retired, in
the month prior to the commencement of his retirement) and two times the most
recent award, if any, paid to him under any of NFG’s lump sum payment programs
including the Annual At Risk Compensation Incentive Program (AARCIP), but
specifically not including the NFG Performance Incentive Program established on
June 3, 2005, (2) reduced by the amount received by the Trust pursuant to the
Amended Agreement. This payment shall be made 10 calendar days following his
death.
     As used in this agreement, the term “Beneficiary” means one or more
individuals or legal entities designated by Philip C. Ackerman in a written
notice delivered to the Manager of Benefit Services of NFG or a person in a
similar position within the Human Resources Department; or if no such notice is
delivered, the term “Beneficiary” means Philip C. Ackerman’s estate.
     Notwithstanding anything in this agreement, if NFG terminates the Amended
Agreement under paragraph B of Section IV (dealing with termination for cause or
competition with NFG), NFG may also terminate this agreement without any
obligation to make any payment hereunder.

              NATIONAL FUEL GAS COMPANY


Date signed: September 24, 2006
  By:   /s/ G. L. Mazanec

 
George L. Mazanec, Director and
Chairman of the Compensation Committee

 